



COURT OF APPEAL FOR ONTARIO

CITATION: S.B. v. J.M., 2020 ONCA 814

DATE: 20201217

DOCKET: M51692

Doherty, Nordheimer and Harvison
    Young JJ.A.

BETWEEN

S.B.

Moving Party

and

J.M.

Responding Party

S.B., acting in person

Adam Prewer, for the responding party

Heard: in writing

REASONS FOR DECISION

[1]

The moving party seeks an order extending the
    time to seek leave to appeal from a costs award of $40,000 made in the Superior
    Court of Justice.

[2]

We dismiss the motion on the basis that this
    court does not have jurisdiction to entertain the appeal. The costs award
    arises from an unsuccessful motion by the moving party to remove Epstein Cole
    as counsel for the respondent. An order dismissing a motion to remove
    solicitors of record for a party is an interlocutory order:
Sun Life
    Assurance Co. v. York Ridge Developments Ltd
.
(1998), 116 O.A.C.
    103;
Aptowitzer v. Ontario
(1995), 26 O.R. (3d) 254 (C.A.). The costs
    order arising from that motion is equally interlocutory as its status is drawn
    from the predicate order:
White v. Garrow
, [2011] O.J. No. 6482
    (C.A.);
Godard v. Godard
, 2015 ONSC 3114 (Div. Ct.). Interlocutory
    orders of a Superior Court judge are appealable only to the Divisional Court
    with leave:
Courts of Justice Act
, R.S.O. 1990, c. C.43, s. 19(1)(b).
    We would add that, even if the costs order were treated as separate and apart
    from the predicate order, it would still only be appealable to the Divisional
    Court since the amount in issue is not more than $50,000:
Courts of Justice
    Act,
s. 19(1.2)(a).

[3]

The responding party is entitled to the
    costs of the motion fixed in the amount of $
3,000
inclusive of disbursements and HST.


Doherty J.A.

I.V.B. Nordheimer J.A.
Harvison Young J.A.


